Motion for the substitution of attorneys for the petitioner-appellant in the pending appeal granted without prejudice to or interference with any lien which the former attorney has both upon the papers of the client and upon the cause of action or the proceeds thereof. That branch of the motion seeking *830to fix the compensation of the former attorney and to direct him to turn over all the papers in this matter to the substituted attorney is denied, without prejudice to a, renewal thereof in the Surrogate’s Court (Matter of Lydig, 262 N. Y. 408). Concur — Botein, P. J., Breitel, M, M. Frank, Yalente and McNally, JJ.